            Case 3:20-cv-00050-SDD-RLB      Document 5     11/04/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA


RICKS                                                                 CIVIL ACTION


VERSUS                                                                20-50-SDD-RLB


LOUISIANA STATE
PENITENTIARY


                                         RULING

          The Court, after carefully considering the Complaint,1 the record, the law

applicable to this action, and the Report and Recommendations2 of United States

Magistrate Judge Richard L. Bourgeois, Jr., dated March 19, 2020, to which no objection

has been filed, hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court’s opinion herein.

          ACCORDINGLY, the Court declines to exercise supplemental jurisdiction over any

potential state law claims and this action is hereby dismissed, with prejudice, for failure

to state a claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and

1915A1, at least until the conditions set forth in Heck v. Humphrey, supra, are met.

          Signed in Baton Rouge, Louisiana the 4th day of November, 2020.



                                        S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA



1
    Rec. Doc. 1.
2
    Rec. Doc. 3.
